Case 19-21054-jrs   Doc 143   Filed 12/05/19 Entered 12/05/19 14:11:15   Desc Main
                              Document      Page 1 of 7
Case 19-21054-jrs   Doc 143   Filed 12/05/19 Entered 12/05/19 14:11:15   Desc Main
                              Document      Page 2 of 7
Case 19-21054-jrs   Doc 143   Filed 12/05/19 Entered 12/05/19 14:11:15   Desc Main
                              Document      Page 3 of 7
Case 19-21054-jrs   Doc 143   Filed 12/05/19 Entered 12/05/19 14:11:15   Desc Main
                              Document      Page 4 of 7
Case 19-21054-jrs   Doc 143   Filed 12/05/19 Entered 12/05/19 14:11:15   Desc Main
                              Document      Page 5 of 7
Case 19-21054-jrs   Doc 143   Filed 12/05/19 Entered 12/05/19 14:11:15   Desc Main
                              Document      Page 6 of 7
Case 19-21054-jrs   Doc 143   Filed 12/05/19 Entered 12/05/19 14:11:15   Desc Main
                              Document      Page 7 of 7
